    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 1 of 48




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Northland Baptist Church of St. Paul,             Court File No. 20-CV-1100-WMW-BRT
Minnesota; John Bruski; Living Word
Christian Center; Glow In One Mini Golf,
L.L.C.; Aaron Kessler; Myron’s Cards and
Gifts, Inc.; Larry Evenson; The A J Hulse
Company; Andrew Hulse; Gay Bunch-                 SECOND AMENDED COMPLAINT
Hulse,                                               JURY TRIAL DEMANDED

            Plaintiffs,

           v.

Governor Tim Walz, individually and in
his official capacity; and Attorney General
Keith Ellison, in his official capacity,

            Defendants.


                                   INTRODUCTION

      1.        In Emergency Executive Order 20-01 on March 13, 2020, Governor Tim

Walz declared a “peacetime emergency” in Minnesota due to the spread of COVID-19 in

the United States and the existence of 14 confirmed cases in Minnesota. Since then, and

as of June 18, 2020, Governor Walz has issued 68 “emergency executive orders” (“EOs”)

pursuant to the authority he claims to have under Chapter 12 of the Minnesota Statutes

related to the COVID-19 pandemic.

      2.        EOs 20-01, 20-04, 20-08, 20-18, 20-20, 20-33, 20-35, 20-38, 20-40, and

20-48 totally shut down some businesses, schools, and places of worship across

Minnesota—while allowing others to remain open. The consequences of these EOs were



                                              1
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 2 of 48




devastating for the Plaintiffs, other Minnesota businesses, and places of worship. More

than 750,000 Minnesotans have been forced to apply for unemployment since Governor

Walz began selectively shutting down Minnesota’s economy.

       3.     On May 13, 2020, Governor Walz issued EO 20-56, which supplanted the

prior shutdown EO 20-48. EO 20-56 allowed most retail businesses to open on May 18,

2020, with certain restrictions, and anticipated that hair salons like Plaintiff A J Hulse

Company would be allowed to open June 1, 2020, with certain restrictions. EO 20-56

failed to allow religious institutions like Plaintiffs Northland Baptist Church of St. Paul

and Living Word Christian Center to hold gatherings of more than 10 people, while it

allowed “commercial activity by workers and customers of Critical and Non-Critical

businesses.” EO 20-56 even contemplated that malls, like the Mall of America, could be

open so long as people observe social distancing and the mall observes sanitation

guidelines. There was and is no reason that someone should be able to go to the Mall of

America but not Living Word Christian Center with the same rules in place.

       4.     In addition, the Minnesota Department of Employment and Economic

Development developed a list of “Critical” businesses that spanned 24 pages, with page

after page including exceptions from the lockdown rule—but not places of religious

worship and not apparently disfavored “non-Critical” businesses.

       5.     Worshippers across Minnesota were prohibited from assembling to

celebrate Easter and the Passover, while liquor stores remained open. Target, Walmart,

Walgreens, and CVS were open, while local Hallmark stores were closed. Golf courses

and bait shops are open, but indoor amusement facilities were shut. Nobody could legally


                                            2
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 3 of 48




get a haircut, but dogs could be groomed. Businesses in Minnesota were and continue to

be forced to carry rent obligations, loan payments, and tax obligations without relief and

without income. Those businesses’ landlords, in turn, have not been able to collect rent

from tenants who cannot afford to pay it.

       6.     In the wake of threatened acts of civil disobedience by worshippers across

the state and this lawsuit, Governor Walz issued EO 20-62, which amended EO 20-56

and allowed places of worship to reopen for services with up to 25% capacity, a

maximum of 250 people in any self-contained space, a COVID-19 preparedness plan, and

while following social distancing protocol. EO 20-62 still treated religious institutions

differently than even “non-critical” commercial entities.

       7.     Thereafter, on May 27, 2020, Governor Walz gathered the regulations of

EOs 20-04, 20-08, 20-18, 20-52, 20-56, and 20-62 into EO 20-63 and rescinded the prior

EOs.

       8.     On June 5, 2020, as a part of his ever-changing rule by decree, Governor

Walz allowed some “non-critical” and religious entities to gather at 50% of indoor

capacity, and others to gather at 25% of capacity, while “critical” businesses are not

subject to those restrictions. This new regime started June 10.

       9.     Governor Walz chose this course of action even though there was no

federal directive requiring states to shut down their economies to respond to COVID-19.

The Cybersecurity and Infrastructure Security Agency Guidance that the governor cited

in his Orders does not require or recommend shutting down entire economies to stop

COVID-19; rather, it emphasizes the importance of keeping certain businesses open. The


                                             3
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 4 of 48




Center for Disease Control’s Community Mitigation Framework proposed common-sense

measures to reduce spread and keep people safe: (1) wash your hands, (2) cover your face

from coughs, (3) maintain physical distance from others and stay at home when you can,

and (4) clean surfaces regularly. The CDC’s guidance states that some restrictions on

businesses may be needed, but it does not mention that businesses must or should be

closed to slow COVID-19. Yet, Governor Walz chose a draconian shutdown that picked

winners and losers, with devastating effects.

       10.    To enforce this unconstitutional scheme, Governor Walz threatened

criminal penalties for individuals, businesses, and places of worship who failed to comply

with the EOs, despite not having the statutory authority to impose penalties against

businesses or places of worship. Governor Walz even “deputized” Attorney General

Keith Ellison, threatening penalties of up to $25,000 never before applied to alleged

violations of Chapter 12 under Minnesota Statutes section 8.31. Governor Walz’ orders

state that city and county attorneys can proceed under section 8.31 as well, even though

the law does not authorize it. These threatened penalties intimidated Plaintiffs into not

exercising their First and Fourteenth Amendment rights for fear of criminal prosecution.

News reports indicated that, as of late May 2020, as many as 88 people had been charged

with violations of the EOs by law enforcement responsible for prosecution of violations

of the EOs, and AG Ellison brought a civil action against a St. Cloud-area bar chain.

       11.    Had the governor instead adhered to his obligations to “support the

Constitution of the United States and the Constitution of the State of Minnesota,” as

required by his oath of office, most of these damages could have been avoided. Simply


                                                4
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 5 of 48




put, Governor Walz’ scheme of selecting economic “winners and losers” and wholly

shutting down some businesses without authority under Minnesota law violates the

Plaintiff businesses’ 14th Amendment due process and equal protection rights. Governor

Walz’ actions constitute a taking under the Fifth Amendment and Minnesota statute for

which the State must now pay. And, Governor Walz’ unequal treatment of worshippers

gathering violates churches’ and individuals’ First Amendment rights. Plaintiffs are

entitled to money damages and declaratory and injunctive relief because of Governor

Walz’ unconstitutional conduct.

                                       PARTIES

      12.    Plaintiff Northland Baptist Church of St. Paul, Minnesota is a Minnesota

nonprofit corporation. Northland Baptist Church of St. Paul, Minnesota’s registered

office address is 1320 Rice St., St. Paul, Ramsey County, Minnesota. Northland Baptist

Church holds services at 104 Ivy Ave. W in St. Paul, Ramsey County, Minnesota.

      13.    Plaintiff John Bruski is an individual who resides in Ramsey County,

Minnesota.

      14.    Plaintiff Living Word Christian Center is a Minnesota nonprofit

corporation. Living Word Christian Center’s registered office address is 9201 75th Ave.

N, Brooklyn Park, Hennepin County, Minnesota. Living Word Christian Center holds

services in Brooklyn Park, St. Paul, and Rogers, Minnesota.

      15.    Plaintiff Glow In One Mini Golf, L.L.C. is a Minnesota limited liability

company. Glow In One Mini Golf, L.L.C.’s registered office address is 10150 City Walk

Drive #329 in Woodbury, Washington County, Minnesota. Glow In One Mini Golf,


                                           5
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 6 of 48




L.L.C.’s business location is in Blaine, Anoka County, Minnesota.

       16.    Plaintiff Aaron Kessler is an individual who resides in Ramsey County,

Minnesota.

       17.    Plaintiff The A J Hulse Company is a Minnesota corporation. The A J

Hulse Company’ s registered office address is 12063 Elm Creek Blvd. N., Maple Grove,

Hennepin County, Minnesota.

       18.    Plaintiff Andrew Hulse is an individual who resides in Sherburne County,

Minnesota.

       19.    Plaintiff Gay Bunch-Hulse is an individual who resides in Sherburne

County, Minnesota.

       20.    Plaintiff Myron’s Cards and Gifts, Inc. is a Minnesota corporation. Myron’s

Cards and Gifts, Inc.’s registered office address is 1306 County Rd. F West, Suite 130,

Arden Hills, Ramsey County, Minnesota. Myron’s Cards and Gifts, Inc. has locations in

Bloomington (Hennepin County), Roseville (Ramsey County), Coon Rapids (Anoka

County), Blaine (Anoka County), and Mankato (Blue Earth County).

       21.    Plaintiff Larry Evenson is an individual who resides in Ramsey County,

Minnesota.

       22.    Defendant Tim Walz is the governor of the State of Minnesota. His office

address is 130 State Capitol, 75 Rev. Dr. Martin Luther King Jr. Blvd., Saint Paul,

Minnesota 55155. Plaintiffs’ claims are against Governor Walz individually and in his

official capacity as governor.

       23.    Defendant Keith Ellison is the attorney general of the State of Minnesota.


                                            6
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 7 of 48




His office address is 445 Minnesota Street, Saint Paul, Minnesota 55101. Plaintiffs’

claims are against Attorney General Ellison in his official capacity only.

                            JURISDICTION AND VENUE

       24.    The Court has personal jurisdiction over the defendants, who reside in

Minnesota and committed the acts alleged in this Complaint in Minnesota.

       25.    The Court has subject-matter jurisdiction under 28 U.S.C. § 1331, 28

U.S.C. § 1343, and 28 U.S.C. § 1367.

       26.    Venue is proper because a substantial part of the events giving rise to the

claims occurred in the district of Minnesota. See 28 U.S.C. § 1391(b)(2).

                            STATEMENT OF THE CLAIM

             The Executive Orders’ Structure and Enforcement Schemes

Executive Order 20-01

       27.    On March 13, 2020, Governor Walz issued Emergency Executive Order

20-01. A copy of this order is attached to this Complaint as Exhibit A.

       28.    EO 20-01 declares a peacetime emergency in Minnesota because of the

COVID-19 pandemic.

       29.    EO 20-01 states that “[l]ocal resources are inadequate to fully address the

COVID-19 pandemic.” The Order does not state what local resources would be needed to

“fully address the COVID-19 pandemic” or what local resources were available.

       30.    At the time Governor Walz issued EO 20-01, there were 14 confirmed

cases of COVID-19 in Minnesota.

       31.    EO 20-01 states that it is effective under Minn. Stat. § 4.035, subd. 2, and


                                             7
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 8 of 48




its duration is governed by Minn. Stat. 12.31, subd. 2.

       32.     EO 20-01 does not contain a severability provision.

Executive Order 20-04

       33.     On March 16, 2020, Governor Walz issued Emergency Executive Order

20-04. A copy of this Order is attached to this Complaint as Exhibit B.

       34.     EO 20-04 closed a number of lawful Minnesota businesses, including

restaurants and other places of public accommodation offering food or beverage for on-

premises consumption, bars, breweries, cigar bars, theaters, gyms, other exercise studios,

amusement parks, bowling alleys, country clubs, golf courses, and other establishments

of the like.

       35.     These businesses were forced to close by 5:00 PM on March 17, 2020.

       36.     EO 20-04 allowed these businesses to provide services through delivery or

take-out means.

       37.     EO 20-04 excepted from its scope grocery stores, convenience stores,

pharmacies, health care facilities, soup kitchens, and a few others.

       38.     EO 20-04 states the source of its authority as Minn. Stat. § 12.21, subd.

3(1), and quotes part of that statute: “the Governor ‘may make, amend, and rescind the

necessary orders and rules to carry out the provisions’ of Minnesota Statutes, Chapter

12.” But EO 20-04 neglects to quote the next line in that statutory provision: “within the

limits of the authority conferred by this section, with due consideration of the plans of the

federal government . . . .”

       39.     EO 20-04 does not explain how closure of some Minnesota restaurants,


                                             8
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 9 of 48




bars, and other like businesses, but keeping open others of like nature, will accomplish

mitigation of community spread of COVID-19 or whether there are available less

restrictive means by which that goal might be accomplished.

       40.    EO 20-04 states a concern for overwhelming health care facilities needed to

combat COVID-19, but presents no factual information that would indicate that persons

ill with COVID-19 could not be serviced by local resources where they live in

Minnesota.

       41.    EO 20-04 states that it may be enforced pursuant to Minn. Stat. § 12.45 as

to “persons,” but does not state a separate penalty for businesses failing to comply. EO

20-04 threatens a penalty for violation of up to 90 days in jail and up to a $1,000 fine.

       42.     EO 20-04 does contain a severability provision and invites a Court to ‘blue

pencil’ the Order if part of it is deemed to be invalid.

Executive Order 20-08

       43.    On March 18, 2020, Governor Walz issued Emergency Executive Order

20-08. A copy of this Order is attached to this Complaint as Exhibit C.

       44.    EO 20-08 amended EO 20-04 to include, relevant here, cosmetology salons

and barber shops.

       45.    EO 20-08 was effective immediately and did not provide any lead time for

compliance.

Executive Order 20-18

       46.    On March 18, 2020, Governor Walz issued Emergency Executive Order

20-18. A copy of this Order is attached to this Complaint as Exhibit D.


                                               9
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 10 of 48




      47.      EO 20-18 extended the closure of places of accommodation set forth in EO

20-04 and 20-08 until May 1, 2020.

Executive Order 20-20

      48.      On March 25, 2020, Governor Walz issued Emergency Executive Order

20-20. A copy of this Order is attached to this Complaint as Exhibit E.

      49.      EO 20-20 forced Minnesotans to stay at home except for Critical Sector

Work and Activities outlined in paragraphs 5 and 6 of that Order.

      50.      Paragraph 5 allows for the following activities, in relevant part:

            a. Seek emergency services;

            b. Obtain medical services, supplies, and medications;

            c. Visit a health care or dental facility or veterinarian;

            d. Obtain groceries;

            e. Obtain alcoholic beverages;

            f. Obtain supplies needed to work from home;

            g. Visit laundromats and dry cleaners.

      51.      Paragraph 6 allows the following “Critical Sector” workers (relevant to this

action) to continue working despite the Order:

            a. Health care workers listed in the CISA guidance, which includes dentists;

            b. Providers of “reproductive health care,” which includes abortions,

               childbirth services, mental health care, and substance use treatment;

            c. Workers in bicycle shops;

            d. The news media;


                                               10
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 11 of 48




             e. Officials, workers, and leaders in houses of worship and other places of

                religious expression or fellowship, and workers necessary to plan, record,

                and distribute online or broadcast content;

             f. Skilled trades like electricians, plumbers, HVAC technicians, elevator

                technicians, exterminators, janitorial staff, moving services, and security

                staff;

             g. Labor union essential activities, including the administration of health and

                welfare funds, and monitoring the wellbeing and safety of members

                providing services in the Critical Sectors;

             h. Laundry services;

             i. “Essential supply stores,” which is limited to workers at businesses that sell

                products, tools, materials, or supplies necessary for: (1) the above Critical

                Sectors to continue their essential operations, (2) for workers to work from

                home, or (3) for the maintenance of the safety, sanitation, and essential

                operation of homes or residences.

       52.      EO 20-20 did not allow businesses to operate even if they could provide

services or sell goods with sanitary precautions that either keep people at least six feet

apart, consistent with CDC guidelines, or prevent direct touching or communication of

bodily fluids like saliva.

       53.      EO 20-20 specifically prohibited public accommodations from providing

services, even if they could be provided outside and in keeping with CDC guidelines.

       54.      EO 20-20 claims that its authority is derived from Minn. Stat. §§ 12.02 and


                                               11
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 12 of 48




12.21. Relevant here, Section 12.21, subd. 3(7) states: “In performing duties under this

chapter and to effect its policy and purpose, the governor may: . . . cooperate with the

president and the heads of the armed forces, the Emergency Management Agency of the

United States and other appropriate federal officers and agencies, and with the officers

and agencies of other states in matters pertaining to the emergency management of the

state and nation, including the direction or control of: . . . (vi) the evacuation, reception,

and sheltering of persons.”

       55.    EO 20-20 does not indicate that it is necessary to cooperate with any

directive of the federal government or another state to shelter persons.

       56.    EO 20-20 became effective on March 27, 2020 at 11:59 PM and was to

expire on April 10, 2020 at 5:00 PM.

       57.     EO 20-20 threatens a penalty for violation of up to 90 days in jail and up to

a $1,000 fine under Minn. Stat. § 12.45. EO 20-20 does not state a separate penalty for

businesses.

       58.    After EO 20-20 was issued, the Minnesota Department of Employment and

Economic Development (“DEED”) issued guidance for what people and businesses are

exempt from the EO. This document eventually spanned 24 pages as of May 3, 2020 with

numerous changes throughout the coming weeks. A copy of this guidance is attached as

Exhibit F.

Executive Order 20-33

       59.    On April 8, 2020, Governor Walz issued Emergency Executive Order 20-

33. A copy of this Order is attached to this Complaint as Exhibit G.


                                             12
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 13 of 48




       60.      EO 20-33 rescinded EO 20-20 and imposed a new requirement that persons

shelter in place and extended the closure of public accommodations required by EO 20-

04 and its amending Orders, both until May 3, 2020.

       61.      Like EO 20-20, EO 20-33 prohibited public accommodations from

providing outside services even if they could follow CDC guidelines related to

sanitization and spacing.

       62.      EO 20-33 continued to prohibit elective surgeries and procedures.

       63.      EO 20-33 added new categories of “Critical Sector” workers, including the

following:

             a. Workers “supporting the medical cannabis industry”;

             b. Landscaping and lawn care workers;

             c. Recreational vehicle and all-terrain vehicle sales that are “necessary to

                allow for essential travel or support Critical Sectors”;

             d. Workers needed to process hunting and fishing licenses;

             e. EO 20-33 specified that, while financial sector workers were exempted,

                debt collection professionals were not part of that exemption;

             f. Workers at gun stores, though ranges had to remain closed;

             g. Workers cleaning common areas in apartments, but workers doing

                residential cleaning care of individual homes were not exempt;

             h. Workers “supporting major appliance sales”;

             i. Process servers and legal couriers;

             j. Workers supporting pet adoption and animal foster care so long as


                                               13
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 14 of 48




                paperwork is done online and social distancing is observed through the

                adoption process (but pet groomers are not exempt even if they can do the

                same);

             k. Workers supporting “minimum basic operations” in businesses, such as to

                preserve inventory, process payroll, and facilitate remote work.

       64.      DEED made further amendments to its guidance attached as Exhibit G.

       65.      EO 20-33 did not allow businesses to operate even if they could provide

services or sell goods with sanitary precautions that either keep people at least six feet

apart, consistent with CDC guidelines, or prevent direct touching or communication of

bodily fluids like saliva.

       66.      EO 20-33 specifically prohibited public accommodations from providing

services, even if they could be provided outside and in keeping with CDC guidelines.

       67.      EO 20-33 claims that its authority is derived from Minn. Stat. §§ 12.02 and

12.21. It cites the same provisions as EO 20-20 to support the authority to require

sheltering in place, Section 12.21, subd. 3(7).

       68.      EO 20-33 does not indicate that it is necessary to cooperate with any

directive of the federal government or another state to shelter persons.

       69.      EO 20-33 became effective on April 8, 2020 at 11:59 PM and was to expire

on May 3, 2020 at 11:59 PM.

       70.      EO 20-33 threatens a penalty for violation by individuals of up to 90 days

in jail and up to a $1,000 fine for individuals under Minn. Stat. § 12.45.

       71.      EO 20-33 also threatens a penalty for violation of up to a year of


                                              14
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 15 of 48




imprisonment and a $3,000 fine for business owners without citing to any statutory

authority for that higher penalty.

       72.    EO 20-33 also threatens that the Attorney General and city and county

attorneys may seek civil relief under Minn. Stat. § 8.31 of up to $25,000 per occurrence

for businesses violating EO 20-33.

       73.    Minn. Stat. § 8.31 does not reference Chapter 12 and only references the

Attorney General’s enforcement of consumer fraud type actions available in other

Minnesota statutes. Minn. Stat. § 8.31 is titled, “Additional Duties of Attorney General”

and does not authorize city or county attorneys to seek civil penalties.

Executive Order 20-35

       74.    On April 13, 2020, Governor Walz issued Emergency Executive Order 20-

35, which extended the peacetime emergency declared in EO 20-01 for 30 days, until

May 13, 2020. A copy of this Order is attached to this Complaint as Exhibit H.

       75.    EO 20-35 states that local resources are inadequate to address the threat of

COVID-19, but the Order does not state what local resources would be needed to “fully

address the COVID-19 pandemic” or what local resources were available.

Executive Order 20-38

       76.    On April 17, 2020, Governor Walz issued Emergency Executive Order 20-

38. A copy of this Order is attached to this Complaint as Exhibit I.

       77.    EO 20-38 amends EO 20-33, 20-04, and 20-18, effective as of April 18,

2020 at 5:00 AM.

       78.     EO 20-38 allows certain activities, including outdoor golfing, boating, and


                                             15
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 16 of 48




fishing that were prohibited by prior EOs.

       79.    EO 20-38 allows certain stores to open to support outdoor recreational

facilities that had been force-closed before, including golf pro shops, marinas, docks,

mooring services, pump-out stations, ATV and watercraft repair and sales facilities, lake

service providers who provide docks and boatlifts, bait shops, and outdoor shooting

ranges and game farms.

       80.    EO 20-38 does not allow for indoor activities even if those indoor activities

can comply with CDC guidelines for sanitization and social distancing.

Executive Order 20-40

       81.    On April 17, 2020, Governor Walz issued Emergency Executive Order 20-

40. A copy of this Order is attached to this Complaint as Exhibit J.

       82.    EO 20-40 allows some workers to return to work, but requires that all

workers who can work from home continue to do so. Among the workers allowed to

return to work are the following:

              a. Non-“Critical Sector” workers in industrial and manufacturing

                 businesses;

              b. Non-“Critical Sector” workers in office-based businesses whose work is

                 “primarily” not customer-facing.

       83.    DEED provided guidance as to reopening businesses, but that guidance

does not define what businesses or jobs are “primarily” customer-facing. A copy of the

guidance is attached as Exhibit K.

       84.    EO 20-40 did not end the ban on retail stores, hair salons, or entertainment-


                                             16
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 17 of 48




based businesses even if those businesses could operate by following federal CDC

guidelines for sanitization and social distancing.

Executive Order 20-48

       85.    On April 30, 2020, Governor Walz issued Emergency Executive Order 20-

48. A copy of this Order is attached to this Complaint as Exhibit L.

       86.    EO 20-48 replaced prior EOs and extended the shelter in place order

through May 17, 2020 at 11:59 PM.

       87.    EO 20-48 rescinded EOs 20-33, 20-38, 20-40, and 20-47 as of May 3, 2020

at 11:59 PM and became effective in their place as of May 3, 2020 at 11:59 PM.

       88.    EO 20-48 essentially incorporated the orders it replaced, and includes the

following exemptions:

              a. People may leave home to pick up retail products from establishments

                 offering curbside pickup services;

              b. Weddings are now allowed so long as they are limited to 10 people or

                 fewer and social distancing is observed;

              c. Workers supporting bait harvesters;

              d. Workers transporting boats;

              e. Workers necessary to operate safe harbors and marinas;

              f. Workers supporting car washes of cars’ exteriors;

              g. Workers supporting environmental compliance, habitat restoration,

                 natural land and water management, and plant and animal population

                 management;


                                             17
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 18 of 48




             h. Workers at “traditional retail establishments” working to fulfill online

                 orders for pickup and delivery;

             i. Workers supporting the sale of “essential furnishings,” including beds

                 and other furniture “necessary” for other workers to work from home;

             j. Workers who construct and repair decks and fences;

             k. Window cleaners, power washers of home exteriors, and gutter cleaning

                 services;

             l. Workers supporting resorts in accordance with the outdoor recreation

                 guidance;

             m. Workers supporting race tracks and horse training and stabling;

             n. Ski areas (now that it is May);

             o. Outdoor recreational equipment rental facilities;

             p. Retail businesses that sell, rent, maintain, and repair goods that can be

                 picked up outside;

             q. Pet groomers if they can adhere to guidelines related to sanitization and

                 social distancing; and

             r. Salons and barbershops only to sell retail products.

      89.    EO 20-48 does not allow other businesses to operate indoors even if they

can provide services or sell goods with sanitary precautions that either keep people at

least six feet apart, consistent with CDC guidelines, or prevent direct touching or

communication of bodily fluids like saliva.

      90.    EO 20-48 specifically prohibits public accommodations from providing


                                              18
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 19 of 48




services, even if they could be provided outside and in keeping with CDC guidelines,

other than salons and barbershops selling retail products that can be picked up outside.

       91.    EO 20-48 claims that its authority is derived from Minn. Stat. §§ 12.02 and

12.21. It cites the same provisions as EO 20-20 to support the authority to require

sheltering in place, Section 12.21, subd. 3(7).

       92.    EO 20-48 does not indicate that it is necessary to cooperate with any

directive of the federal government or another state to shelter persons.

       93.    EO 20-48 threatens a penalty for violation by individuals of up to 90 days

in jail and up to a $1,000 fine for individuals under Minn. Stat. § 12.45.

       94.    EO 20-48 also threatens a penalty for violation of up to a year of

imprisonment and a $3,000 fine for business owners without citing to any statutory

authority for that higher penalty.

       95.    EO 20-48 also threatens that the Attorney General and city and county

attorneys may seek civil relief under Minn. Stat. § 8.31 of up to $25,000 per occurrence

for businesses violating EO 20-48.

       96.    Minn. Stat. § 8.31 does not reference Chapter 12 and only references the

Attorney General’s enforcement of consumer fraud type actions available in other

Minnesota statutes. Minn. Stat. § 8.31 is titled, “Additional Duties of Attorney General”

and does not authorize city or county attorneys to seek civil penalties.

Executive Order 20-56

       97.    On May 13, 2020, Governor Walz promulgated Emergency Executive

Order 20-56. EO 20-56 does not extend the EO 20-48 “shutdown,” but instead imposes a


                                             19
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 20 of 48




ban on “gatherings” of more than 10 people.

       98.    EO 20-56 states, in part, as follows:

       c. Gatherings. All gatherings of more than 10 people are prohibited.
       Gatherings are groups of individuals, who are not members of the same
       household, congregated together for a common or coordinated social, civic,
       community, faith-based, leisure, or recreational purpose—even if social
       distancing can be maintained. This prohibition includes planned and
       spontaneous gatherings, public and private gatherings, and indoor and
       outdoor gatherings. Examples of prohibited gatherings include, but are not
       limited to, social, civic, community, faith-based, or leisure events, sporting
       or athletic events, performances, concerts, conventions, fundraisers,
       parades, fairs, and festivals that bring together more than 10 people from
       more than one household. Prohibited gatherings do not include
       commercial activity by workers and customers of Critical and Non-
       Critical Businesses.

       99.    The bold language made it clear that while Plaintiff Northland and

LWCC’s church services would still be banned, other businesses could operate, and

people could gather in other locations. Thus, on Sunday, one could not attend an in-

person church service, but one could go to Target, then hit the liquor store at noon and

visit the bait shop. In addition, one could not attend a Wednesday night service with more

than 10 people, but one could work in a law office all day indoors and go to other indoor

work places without a 10-person limitation. This kind of discrimination against religious

exercise is unconstitutional.

Executive Order 20-62

       100.   On May 23, 2020, in the wake of Minnesota Catholics and Lutherans’

threatened civil disobedience and this lawsuit and the then-forthcoming TRO motion,

Governor Walz amended EO 20-56.

       101.   EO 20-62 allowed places of worship to reopen for in-person services so


                                            20
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 21 of 48




long as a few criteria were met:

              a. A minimum of 6 feet of physical distancing must be maintained

                 between households in attendance;

              b. Indoor occupancy cannot exceed 25% of normal occupancy, with a cap

                 at 250 people in a self-contained space;

              c. Outdoor events are capped at 250 people;

              d. Places of worship have to develop a COVID-19 Preparedness Plan

                 according to MDH regulations.

Executive Order 20-63

       102.   On May 27, 2020, Governor Walz issued Executive Order 20-63.

       103.   EO 20-63 essentially re-writes some of the above-described EOs into one

document, with modifications.

       104.   Under Paragraph 6 of EO 20-63, the following restrictions are in place:

              a. No in-person gathering of more than 10 people not of the same

                 household is allowed, except for “commercial activity by workers and

                 customers of Critical and Non-Critical Businesses.”

              b. Weddings, funerals, and worship services may meet with more than 10

                 people, so long as they adhere to the restrictions enumerated in EO 20-

                 62, described above.

       105.   Under Paragraph 7 of EO 20-63, the following restrictions are in place:

              a. “Places of Accommodation” are closed to the public except as otherwise

                 stated in the EO, including restaurants, bars, coffee shops, theaters,


                                           21
CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 22 of 48




           performance venues, gyms, indoor sports facilities, entertainment

           facilities, country clubs, and hair salons, nail salons, tattoo shops, and

           others.

        b. Places of Accommodation “that offer food and beverage not for on-

           premises consumption” and drug stores, such as Wal-Mart, Target,

           CVS, and others, are open.

        c. Barber shops and salons may partially open if they do not exceed 25%

           of capacity, workers wear face coverings, and they adhere to the

           requirements of “Non-Critical Businesses” in paragraph 7e of the EO.

        d. Restaurants, cafes, bars, and other like establishments may partially

           open for outdoor dining with no more than 50 people and must follow

           the requirements of paragraph 7e and maintain physical distancing of 6

           feet between tables.

        e. “Critical Sector” businesses may still operate pursuant to the provisions

           of EO 20-48, described above.

        f. Paragraph 7e describes what “Non-Critical” businesses must do to

           operate under the EO:

               i. Develop a COVID-19 Preparedness Plan;

              ii. Customer-facing businesses, such as stores in malls, must include

                     provisions according to DEED guidance for customer safety;

        g. Institutions of higher education may offer in-person classes consisting

           of no more than 10 people.


                                       22
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 23 of 48




      106.   Under Paragraph 8 of the EO, outdoor recreational facilities may operate so

long as they adhere to DEED guidance.

      107.   The DEED guidance for retail businesses, where people are gathered

indoors, requires no more than 50% of occupancy allowed in the business’ indoor

physical   location   at   any   time,   https://mn.gov/deed/assets/reopening-minnesotas-

consumer-facing-businesses_tcm1045-431883.pdf.

Executive Order 20-74

      108.   On June 5, 2020, Governor Walz issued Emergency Executive Order 20-

74, which rescinded EO 20-63 and became effective on June 9, 2020 at 11:59 P.M.

      109.    Under Paragraph 6 of EO 20-74, the following restrictions are in place:

             a. No outdoor in-person gathering of more than 25 people not of the same

                 household is allowed, except for “commercial activity by workers and

                 customers of Critical and Non-Critical Businesses.”

             b. No indoor in-person gathering of more than 10 people not of the same

                 household is allowed, except for “commercial activity by workers and

                 customers of Critical and Non-Critical Businesses.”

             c. Weddings, funerals, and worship services may meet with more than

                 10/25 people, up to 250 people in a “single self-contained space” at 50%

                 of the normal occupant capacity of the space and otherwise adhere to

                 the restrictions enumerated in EO 20-62, described above.

      110.   Under Paragraph 7 of EO 20-74, the following restrictions are in place:

             a. “Places of Accommodation” that had been closed to the public except as


                                            23
CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 24 of 48




           otherwise stated in the EO, including restaurants, bars, coffee shops,

           theaters,       performance     venues,      gyms,     indoor   sports    facilities,

           entertainment facilities, country clubs, and hair salons, nail salons,

           tattoo shops, and others, are now allowed to open pursuant to

           instructions        on    the        “Stay      Safe       Minnesota           website

           (https://staysafe.mn.gov).”

        b. Those restrictions allow the Places of Public Accommodation that had

           been closed to reopen with up to 250 occupants with occupant capacity

           of 25% of that normally allowed by the fire marshal’s designation.

           https://mn.gov/deed/assets/recreational-entertainment-industry-

           guidance-acc_tcm1045-434886.pdf, p. 6. These Places of Public

           Accommodation must follow 9 pages of detailed guidance and

           restrictions, along with the requirements of “Non-Critical Businesses” in

           paragraph 7e of the EO.

        c. Places of Accommodation “that offer food and beverage not for on-

           premises consumption” and drug stores, such as Wal-Mart, Target,

           CVS, and others, are open without restriction, except that they have to

           create      a    COVID-19     Preparedness       Plan     by    June     29,    2020.

           https://mn.gov/covid19/for-minnesotans/stay-safe-mn/stay-safe-plan.jsp

           (last visited June 16, 2020).

        d. Barber shops and salons can partially open if they do not exceed 50% of

           capacity, workers wear face coverings, and they adhere to the


                                           24
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 25 of 48




                requirements of “Non-Critical Businesses” in paragraph 7e of the EO.

             e. Restaurants, cafes, bars, and other like establishments may partially

                open for outdoor dining with no more than 250 people and must follow

                the requirements of paragraph 7e and maintain physical distancing of 6

                feet between tables.

             f. Restaurants, cafes, bars, and other like establishments may partially

                open for indoor dining with no more than 250 people at 50% of normal

                occupancy and must follow the requirements of paragraph 7e and

                maintain physical distancing of 6 feet between tables.

             g. “Critical Sector” businesses may still operate pursuant to the provisions

                of EO 20-48, described above.

             h. Paragraph 7e describes what “Non-Critical” businesses must do to

                operate under the EO:

                    i. Develop a COVID-19 Preparedness Plan;

                   ii. Customer-facing businesses, such as stores in malls, must include

                       provisions according to DEED/Stay Safe Minnesota guidance for

                       customer safety;

             i. Institutions of higher education may offer in-person classes consisting

                of no more than 25 people.

      111.   Under Paragraph 8 of the EO, outdoor recreational facilities may operate so

long as they adhere to DEED/Stay Safe Minnesota guidance.

      112.   The DEED guidance for retail businesses, where people are gathered


                                          25
      CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 26 of 48




indoors, requires no more than 50% of occupancy allowed in the business’ indoor

physical     location      at    any   time,   https://mn.gov/deed/assets/reopening-minnesotas-

consumer-facing-businesses_tcm1045-431883.pdf, p. 6 (last visited June 16, 2020).

          113.    EO 20-74 threatens a penalty for violation by individuals of up to 90 days

in jail and up to a $1,000 fine for individuals under Minn. Stat. § 12.45.

          114.    EO 20-74 also threatens a penalty for violation of up to a year of

imprisonment and a $3,000 fine for business owners without citing to any statutory

authority for that higher penalty.

          115.    EO 20-74 also threatens that the Attorney General may seek civil relief

under Minn. Stat. § 8.31 of up to $25,000 per occurrence for businesses violating EO 20-

74.

          116.    The Attorney General has taken action against businesses who threaten to

violate     the     EOs.        https://www.ag.state.mn.us/Office/Communications/2020/05/17_

Shadys.asp (last visited June 16, 2020).

Other Threatened Actions

          117.    At a May 20, 2020 conference, Governor Walz was asked why restaurants

would be allowed to open for outdoor seating of 50 but churches could not have outdoor

seating of more than 10. He responded, in part, something to the effect of, ‘I will confess

on this one. . we struggle on this one’, and “I will acknowledge, the logic of that

argument is sound.”

  The Executive Orders Shut Down Plaintiffs’ Businesses and Leave Others Open

          118.    Each of the Plaintiff businesses and their owners has suffered severe


                                                  26
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 27 of 48




damages as a result of Governor Walz’ orders, which allow others to operate despite the

threat posed by their operation in the midst of COVID-19.

Northland Baptist Church and Pastor John Bruski

        119.     Northland Baptist Church (“Northland”) is a church in St. Paul, Minnesota.

Its Pastor is John Bruski, who also lives in St. Paul.

        120.     Northland usually holds a Sunday School service, two Sunday services in

the morning and evening, and a Wednesday evening service. Northland is a small church

that usually hosts 10-20 attendees at each service.

        121.     Northland was prohibited from holding from any in-person services or

other religious gathering by EOs 20-20, 20-33, and 20-48, and prohibited from holding

any in-person gatherings of more than 10 people by EO 20-56. Governor Walz made

clear     that      EO      20-20,    for     example,     banned     church      meetings.

https://www.fox9.com/news/minnesota-governor-stresses-no-large-gatherings-as-easter-

passover-approach.

        122.     While these EOs made an exception for worship leaders and to facilitate

online services, Northland does not broadcast its services live. It posts to YouTube and

Anchor FM after the recorded services end. Recorded services are not a replacement for

in-person services, as the Bible states that Christians should not “forsak[e] the assembling

of ourselves together,” Hebrews 10:25 (KJV), and Northland is a Bible-believing church

whose statement of faith declares that “The Holy Scriptures of the Old and New

Testaments are THE Plenary Inspired Word of God.”

        123.     Thus, the shutdown EOs 20-20, 20-33, and 20-48 banned Northland from


                                              27
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 28 of 48




holding church services, and EO 20-56 prohibited Northland from holding any in-person

gatherings of more than 10 people. The EOs did not provide for the opportunity to hold

church services while sanitizing the church and common areas and observing social

distancing.

       124.   At the same time, the EOs allowed big box stores and other places, like

even bait shops, to operate.

       125.   The EOs did not allow churches to hold services outside, either, despite

allowing outdoor recreation like running, where people often come into close proximity

to one another on heavily used trails.

       126.   EO 20-62 finally allowed Northland to operate at 25% capacity. However,

Northland was still not allowed to operate in the same manner as “commercial activity by

workers and customers of Critical and Non-Critical Businesses,” which could operate at

50% capacity at minimum, and some at full capacity.

       127.   EO 20-74 allows Northland to operate at 50% capacity. However,

Northland is still not allowed to operate in the same manner as “Critical” businesses,

which can operate at full capacity so long as they follow DEED guidelines.

       128.   Northland wishes to hold church services consistent with proper

sanitization procedures and social distancing at the same capacity as “Critical”

businesses,” but fears prosecution under the EOs by Attorney General Keith Ellison.

Living Word Christian Center

       129.   Living Word Christian Center (“LWCC”) is a church with campuses in

Brooklyn Park, St. Paul, and Rogers, Minnesota.


                                           28
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 29 of 48




       130.   LWCC usually holds Saturday, Sunday, and Wednesday services. LWCC is

a large church that hosts anywhere from 150 to 1,600 attendees, depending on the service

date and time.

       131.   LWCC was prohibited from holding from any in-person services or other

religious gathering by EOs 20-20, 20-33, and 20-48, and prohibited from holding any in-

person gatherings of more than 10 people by EO 20-56. Governor Walz made clear that

EO 20-20, for example, banned church meetings. https://www.fox9.com/news/minnesota-

governor-stresses-no-large-gatherings-as-easter-passover-approach.

       132.   While LWCC has been able to broadcast services online, it has come at a

steep cost in terms of investment of human capital and unbudgeted monies. LWCC

believes that broadcast services are not a replacement for in-person services, as the Bible

states that Christians should not “forsak[e] the assembling of ourselves together,”

Hebrews 10:25 (KJV), and LWCC is a Bible-believing church which believes that this

scriptural mandate is as relevant today as it was in the First Century A.D.

       133.   Thus, the shutdown EOs banned LWCC from holding in-person church

services, and EO 20-56 prohibited LWCC from holding any in-person gatherings of more

than 10 people. The EOs did not provide for the opportunity to hold church services

while sanitizing the church and common areas and observing social distancing. LWCC

has held services per its regular times and provided supplemental content during the

week, all on digital platforms. The church abided by the shutdown order and provided

weekly food distributions, childcare for essential workers, and significant benevolence to

impacted people.


                                            29
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 30 of 48




       134.   At the same time, the EOs allowed big box stores and other places, like

liquor stores and even bait shops, to operate.

       135.   The EOs did not allow churches to hold services outside, either, despite

allowing outdoor recreation like running, where people often come into close proximity

to one another on heavily used trails.

       136.   None of the updated shutdown EOs eased the burdens on LWCC, either,

and they presented a financial hardship on the church coupled with a significant spike in

benevolence, pastoral care, and food requests that LWCC has strived to meet.

       137.   EO 20-62 finally allowed LWCC to operate at 25% capacity or up to 250

people in a self-contained space. However, LWCC was still not allowed to operate in the

same manner as “commercial activity by workers and customers of Critical and Non-

Critical Businesses,” which could operate at 50% capacity at minimum, and some at full

capacity. The Mall of America was arbitrarily treated differently than LWCC.

       138.   EO 20-74 allows LWCC to operate at 50% capacity or up to 250 people in

a self-contained space. However, LWCC was still not allowed to operate in the same

manner as “Critical” businesses, which can operate at full capacity so long as they follow

DEED guidelines.

       139.   LWCC wishes to hold church services consistent with proper sanitization

procedures and social distancing at the same capacity as Critical businesses, but fears

prosecution under the EOs by Attorney General Keith Ellison.

Myron’s Cards and Gifts, Inc. and Larry Evenson

       140.   Plaintiff Myron’s Cards and Gifts, Inc. (“Myron’s”) does business as


                                             30
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 31 of 48




Evenson’s Hallmark and features five retail locations in Bloomington, Coon Rapids,

Roseville, Blaine, and Mankato, Minnesota. Myron’s is owned and operated by Larry

Evenson.

       141.   Myron’s has employed approximately 45 full and part-time employees and

has been in business for decades (51 years).

       142.   Myron’s mall location in Roseville was shut down by EO 20-04 on March

19, 2020 because of the substantial reduction in mall customer traffic, and EO 20-20 shut

down the remaining four stores to in-store face-to-face customer transactions on March

27, 2020.

       143.   Because of the EOs, Myron’s has experienced hundreds of thousands of

dollars of damages, and approximately $350,000 as of the beginning of May 2020. Its full

and part-time employees (with the exception of one full-time employee) were laid off

because they were not been able to work under the EOs.

       144.   Because of the EOs, Myron’s was unable to meet vendor inventory debt

obligations and rent obligations.

       145.   Because of the EOs, customers have been driven to big box competitor

stores like Target, Walmart, Walgreens, or CVS, which are deemed “Critical” and where

patrons can get Hallmark cards and the like.

       146.   Even though these big name stores are deemed “Critical,” and Myron’s is

not, Myron’s can easily operate by observing sanitization procedures and maintaining

social distancing, in a way far better and more in keeping with federal guidelines than can

occur at Target or CVS, which have experienced large crowds in Minnesota during the


                                               31
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 32 of 48




COVID-19 pandemic.

       147.   Because of the EOs, Myron’s missed three of the most important revenue

generating seasons in the card and gift industry: Easter, Mother’s Day, and Graduation.

       148.   Even though EO 20-48 allowed for some curbside pick-up, the amount of

revenue generated from that change was miniscule and only paid the wage of one

employee in three stores as of May 4, 2020.

       149.   Myron’s owner, Larry Evenson, was unable to work because of the

shutdown imposed by EOs 20-20, 20-33, and 20-48.

       150.   EO 20-56 only allowed Myron’s to operate in a limited capacity, with up to

50% of capacity, and to implement a COVID-19 Preparedness Plan.

       151.   EO 20-63 continued the 50% capacity regime of EO 20-56.

       152.   EO 20-74 continued the 50% capacity regime of EO 20-63.

       153.   Myron’s wants to fully operate its stores consistent with proper sanitization

procedures and social distancing guidelines where possible. However, they fear that if

they fully open their business, they could be prosecuted by Attorney General Keith

Ellison.

Glow In One Mini Golf L.L.C. and Aaron Kessler

       154.   Plaintiff Glow In One Mini Golf L.L.C. (“Glow In One”) is an indoor

blacklight mini-golf experience located in Blaine, Minnesota and owned and operated by

Plaintiff Aaron Kessler.

       155.   Glow In One has employed approximately 4 part time employees.

       156.   Glow In One was totally shut down by EO 20-04 on March 17, 2020 at


                                              32
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 33 of 48




5:00 PM. EOs 20-20, 20-33, 20-48, 20-56, and 20-63 made it impossible for Glow In One

to operate as well.

       157.   Because of the EOs, Glow In One had experienced damages of

approximately $40,000 to 45,000 as of early May 2020. Because March is a huge

business month for an indoor facility like Glow In One, the damage has been enormous.

Its full time employees were laid off because they were not able to work under the EOs.

       158.   Glow In One had to refund party reservation deposits and other deposits

made through the summer months as patrons cancelled those events due to uncertainty

caused by the EOs.

       159.   Despite being shut down, Glow In One still has to pay its rent, overhead,

and loan expenses, but cannot afford to pay rent and has been denied rent relief. Glow In

One fears an eviction as soon as Governor Walz’ moratorium on evictions ends and

expects damages will top $100,000 from its inability to operate under the above EOs.

       160.   Like with outdoor golf courses, Glow In One has the ability to service

customers while sanitizing equipment, preventing touching of common surfaces like the

cups on a given hole, and maintaining social distance between all patrons not in the same

household. Nonetheless, Glow In One was totally prohibited from operating while golf

courses were allowed to operate by virtue of EO 20-38 and 20-63.

       161.   Glow In One’s owner and operator, Aaron Kessler, was also unable to work

because of the shutdown imposed by EO 20-04. As a result, Mr. Kessler and his family’s

finances will likely be devastated by the loss of business and corresponding personal

liability for rent obligations that Glow In One is now unable to pay.


                                            33
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 34 of 48




       162.   Glow In One was still prohibited from operating by EO 20-63.

       163.   Glow In One is finally now able to reopen partially under EO 20-74, with

up to 25% of capacity in its facility.

       164.   Glow In One wants to fully operate consistent with proper sanitization

procedures and social distancing like Critical businesses. However, it fears that, because

of the punishments threatened by the EOs, if it fully reopens, it could be prosecuted by

Attorney General Keith Ellison.

The A J Hulse Company, Andrew Hulse, and Gay Bunch-Hulse

       165.   Plaintiff The A J Hulse Company (“AJ Hulse”) does business as 18 | 8 Fine

Men’s Salons and features two retail locations in Maple Grove and Wayzata. AJ Hulse is

owned and operated by Andrew Hulse and Gay Bunch-Hulse.

       166.   AJ Hulse has employed approximately 20 full time equivalent employees

and has been growing because of its excellent service and professionalism.

       167.   AJ Hulse was shut down by EOs 20-04 and 20-08 on March 17, 2020 at

5:00 PM. EOs 20-20, 20-33, and 20-48 made it impossible for AJ Hulse to operate as

well. All employees were laid off.

       168.   Because of the EOs, AJ Hulse was experiencing damages of approximately

$80,000-90,000 per month in early May 2020, and continues to experience damages

because of the restrictions imposed by EO 20-63 and EO 20-74. Its full time employees

were laid off because of the shutdown EOs.

       169.    AJ Hulse had submitted plans to the state requesting the ability to re-open

during the shutdown period, but was not authorized to reopen, even partially, prior to


                                             34
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 35 of 48




June 1.

         170.   Despite being shut down, AJ Hulse still had to pay its rent (even while

obtaining some deferrals) and loan expenses.

         171.   Perhaps most frustrating for AJ Hulse, its employees are licensed by the

state and specifically trained in infection control as part of the state licensing regime, and,

because of this training, AJ Hulse employees could have easily adapted to additional

procedures to minimize the risk of spreading COVID-19. In fact, Andrew and Gay tapped

into industry resources to establish best practices early on in the COVD-19 pandemic.

         172.   Nonetheless, AJ Hulse was completely shut down without any economic

use of its business from March 17 through June 1. EO 20-48 allowed the sale of retail

products, but AJ Hulse’s business’ viability depends on its ability to provide professional

services such as men’s haircuts. Retail products represent only about 2.5% of sales for AJ

Hulse.

         173.   At the same time, EO 20-48 allowed pet groomers to give animals haircuts,

but AJ Hulse was not allowed to operate.

         174.   AJ Hulse’s owners, Andrew Hulse, and Gay Bunch-Hulse, were also

unable to work because of the shutdown imposed by EOs 20-04 and 20-08.

         175.   Andrew Hulse was not eligible for unemployment benefits. Gay Bunch-

Hulse was provided some unemployment benefits after a long wait.

         176.   EO 20-63 allowed AJ Hulse to operate only at 25% capacity, which means

AJ Hulse continued to experience damages because of the Governor’s EOs.

         177.   EO 20-74 allows AJ Hulse to operate only at 50% capacity, which means


                                              35
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 36 of 48




AJ Hulse continues to experience damages because of the Governor’s EOs.

       178.   AJ Hulse wants to fully operate consistent with proper sanitization

procedures and social distancing where possible at the same capacity as Critical

businesses. However, it fears that, because of the punishments threatened by the EOs, if

the business fully reopens, it could be prosecuted by Attorney General Keith Ellison. In

fact, on May 4, 2020, a St. Paul barbershop that publicly attempted to re-open during the

shutdown was closed down by police. AJ Hulse also fears losing its license and thus its

ability to operate, which has been communicated by both the Cosmetology Board and the

Barber Board in Minnesota.

                 The EOs Exceed the Governor’s Statutory Authority

Section 12.21, subd. 3(7).

       179.   Minnesota Statutes Chapter 12 was passed in 1951, just after World War II

and as the threat of nuclear attacks by the Soviet Union began to pose a threat to

American security.

       180.   Section 12.01 in its original form (attached as Exhibit M) states that the

Act’s purpose, in relevant part, is as follows: “Because of the existing and increasing

possibility of the occurrance [sic] of disasters of unprecedented size and destructiveness

resulting from enemy attack, sabotage, or other hostile action, and in order to insure that

preparations of this state will be adequate to deal with such disasters, and generally to

provide for the common defense and protect the public peace, health, and safety, and to

preserve the lives and property of the people of the state, it is hereby found and declared

to be necessary: . . . (3) To provide for the rendering of mutual aid among the political


                                            36
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 37 of 48




subdivisions of the state and with other states, and to cooperate with the federal

government with respect to the carrying out of civil defense functions.

        181.   Section 201, subdivision 3(9) of the 1951 Act provided that the governor

had to power to effect “the evacuation and reception of the civilian population,” which

powers could be used, consistent with the act’s purpose, to “cooperate with the federal

government, with other states, and with private agencies, in all matters pertaining to the

civil defense of this state and of the nation.”

        182.   The Minnesota Emergency Management Act of 1996 (attached as Exhibit

N) amended the 1951 Act and changed some of the language of the act, adding natural

disasters to the language and removing “civil defense” and references to the “common

defense” and changing them to refer to “emergency management,” consistent with the

change in the federal agency responsible for emergency management from the Federal

Civil Defense Administration to the Federal Emergency Management Administration in

1979.

        183.   With respect to section 12.21, subdivision 3, the numbering of that

subdivision changed so that the provision applicable to “evacuation and reception of the

civilian population” became “the evacuation, reception, and sheltering of persons,” close

to what it is today.

        184.   Section 12.21 specifically refers to powers to “cooperate with” with the

federal government, agencies, or other states as an antecedent for any sheltering

requirement. There is no standalone power in section 12.21 allowing the governor to

shelter persons except for the purpose of cooperation with another government.


                                              37
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 38 of 48




       185.   The Minnesota Court of Appeals held, while granting a writ of quo

warranto in a published decision in 2019, that where a Minnesota statute requires an

agency’s “cooperation with” another entity to exercise a power, it may not exercise that

power alone. Save Lake Calhoun v. Strommen, 928 N.W.2d 377, 388 (Minn. Ct. App.

2019). The Supreme Court later upheld the writ of quo warranto while reversing the

judgment of the Court of Appeals.

       186.   No federal or neighboring state demand has been made on Minnesota to

“cooperate with” another governing body or agency to shelter persons in place within

Minnesota’s territorial jurisdiction.

       187.   Minn. Stat. § 12.21 subd. 3(7) thus did not authorize EOs 20-20, 20-33, or

20-48, or any other shelter in place order issued by Governor Walz.

       188.   Governor Walz’ EOs 20-20, 20-33, and 20-48 required sheltering in place

without the statutory authority to do so.

Section 12.31, subd. 2

       189.   Section 12.31, subdivision 2 only allows declaration of a peacetime

emergency if “an act of nature . . . endangers life and property and local government

resources are inadequate to handle the situation.” (Emphasis added).

       190.   The statute does not state that the governor has the authority to predict that

local government resources might become inadequate to handle the situation; the statute

requires that local government resources are inadequate.

       191.   While EO 20-01 asserts that local government resources are inadequate to

handle the situation, EO 20-01 provides no evidentiary support or rational basis for that


                                            38
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 39 of 48




claim. None of the subsequent EOs provides a basis for that claim.

        192.   While EO 20-01 states that life and property are threatened by COVID-19,

there is no evidence that property is threatened by the virus.

        193.   At the time EO 20-01 was ordered, Minnesota only had 14 confirmed cases

of COVID-19, and there was no actual evidence that local government resources were

inadequate to address the hospital capacity issues supposed to be correlated to the spread

of COVID-19.

        194.   As of May 4, 2020, major health care companies and hospitals were in the

midst of massive layoffs and furloughs of hospital staff because hospitals are relatively

empty      following     Governor      Walz’      ban     on     non-elective   surgeries.

https://www.startribune.com/minneapolis-based-allina-health-extends-workforce-

reductions-in-wake-of-covid-19-pandemic/570190722/.

        195.   The Minnesota Department of Health has guidance for addressing possible

pandemics and responses to them, and categorizes the level of need based on the status of

the disease at issue, its spread, and its effect on health care facilities.

https://www.health.state.mn.us/communities/ep/surge/crisis/panstages.html.

        196.   Governor Walz did not reference the MDH’s Pandemic Incident Command

Considerations to indicate that there was an “overwhelming number of local cases

beyond capacity of healthcare system,” as categorized by the MDH’s guidance.

        197.   There is no evidence that local government resources are inadequate to

handle the COVID-19 situation.

        198.   Governor Walz’ EO 20-01 thus exceeds his statutory authority to declare an


                                             39
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 40 of 48




emergency, and Plaintiffs thus request that the Court issue a writ of quo warranto to

restrain the governor’s ongoing ultra vires conduct.

Sections 12.45 and 8.31

       199.   Section 12.45 authorizes penalties and jail time against individuals of up to

a $1,000 fine and 90 days in jail.

       200.   Section 12.45 does not reference businesses as subject to criminal penalties.

       201.   Section 12.45 does not reference Section 8.31.

       202.   Section 8.31 allows the attorney general to seek civil penalties of up to

$25,000 for violation of various consumer fraud statutes and the like. It does not mention

chapter 12.

       203.   Section 8.31 only provides limited powers to the attorney general. It does

not allow county or city attorneys to exercise its civil penalty authority.

       204.   EOs 20-40 and 20-48 threaten individuals with penalties under Section

12.45, but also threaten businesses with up to a $3,000 fine and a year in jail for

encouraging or requiring employees to violate the Orders. These EOs do not cite any

statutory authority to support these punishments.

       205.   EOs 20-40 and 20-48 also threaten that the AG can seek up to $25,000 in

civil damages under Minn. Stat 8.31. However, the AG is not specifically authorized to

enforce the governor’s executive orders under § 8.31. There are no cases in Minnesota

citing Minn. Stat 8.31 that mention the phrase “executive order.”

       206.   No other statute passed by the Legislature allows Governor Walz to assess

any penalty than the penalty for individuals identified in Minn. Stat. § 12.45.


                                              40
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 41 of 48




          207.   Governor Walz did not have the authority to issue executive orders

threatening penalties to businesses.

          208.   Governor Walz did not have the authority to issue executive orders

authorizing the Attorney General and county and city attorneys to penalize or prosecute

businesses or persons under Section 8.31.

          209.   Governor Walz’ threats of penalties under EOs 20-40 and 20-48 thus

exceed his statutory authority, and Plaintiffs request that the Court issue a writ of quo

warranto to restrain the governor’s ongoing ultra vires conduct. Because the purported

authority granted by EOs 20-40 and 20-48 exceeds the authority allowed to be exercised

by the Attorney General and the County Attorney Defendants, Plaintiffs request that

these defendants also be prohibited from acting upon that purported authority.

          210.   The ultra vires conduct of the Defendants described here also demonstrates

the lack of rational basis for the deprivations of Plaintiffs’ constitutional rights described

herein.

Section 12.32

          211.   Section 12.32 purports to give the Governor’s EOs the “full force and effect

of law.” EO 20-74 repeats this statement.

          212.   The Minnesota Legislature “cannot delegate purely legislative power to any

other body, person, board, or commission.” Lee v. Delmont, 36 N.W.2d 530, 538 (Minn.

1949). This is Minnesota’s non-delegation doctrine.

          213.   Through the EOs, the Governor attempts to exercise purely legislative

power that only the Legislature can exercise. The EOs are therefore void because they


                                              41
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 42 of 48




violate Minnesota’s non-delegation doctrine.

                                     Article III Standing

       214.   The Plaintiffs have Article III standing to bring their claims because they

have suffered money damages and would choose to work or freely exercise their religion

and rights to speech and assembly, but they cannot because of a credible threat of

prosecution by the Attorney General and applicable County Attorneys based on the

penalties threatened by the EOs.

                                   CAUSES OF ACTION

       215.   Plaintiffs have set forth a short and plain statement showing their

entitlement to relief that is substantially plausible under Bell Atlantic Corp. v. Twombly,

550 U.S. 544 (2007), Ashcroft v. Iqbal, 556 U.S. 662, and Johnson v. City of Shelby, 135

S. Ct. 346 (2014), and further identifies discrete claims for relief, which include but are

not limited to the following.

       216.   Defendants do not have any type of immunity from suit because any

Minnesota statute they might rely upon to justify their conduct is unconstitutional,

facially or as-applied, as set forth herein.

       217.   Governor Walz’ positions taken related to the EOs are not substantially

justified, and no special circumstances would make an award of attorney fees to Plaintiffs

unjust. Minn. Stat. § 15.472.




                                               42
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 43 of 48




                                      Count One
                               Free Exercise of Religion
                  U.S. Const. Amend. I and Minn. Const. Art. I, § 16.
                   42 U.S.C. §§ 1983 and 1988, and 28 U.S.C. § 2201

       218.   Plaintiffs incorporate the preceding paragraphs by reference.

       219.   Plaintiffs Northland Baptist Church and Living Word Christian Center’s

sincerely held religious beliefs teach that the Bible is the inspired Word of God and the

sole authority for faith and practice.

       220.   Plaintiffs Northland, Bruski, and LWCC sincerely believe that the Bible

teaches the necessity of gathering together for corporate prayer and worship and that such

assembly is necessary and good for the Church and its members’ spiritual growth.

       221.   EO 20-74 substantially burdens Northland, Bruski, and LWCC’s religion

by prohibiting them from holding in-person church services with more than 50% of

building capacity or more than 250 congregants.

       222.   EO 20-74 substantially interferes with Northland, Bruski, and LWCC’s

ability to carry out their religious doctrine, faith, and mission.

       223.   EO 20-74is neither neutral nor generally applicable.

       224.   The State does not have a compelling reason for limiting church services

where congregants can otherwise practice adequate social distancing protocol to 50% of

building capacity of up to 250 congregants in any single self-contained space, especially

when compared to the vast secular activities for “critical” businesses exempted under the

EOs, nor has it selected the least restrictive means to further any purported interest.

       225.   EO 20-74 violates the Free Exercise Clause of the First Amendment to the



                                              43
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 44 of 48




United States Constitution and Article I, section 16 of the Minnesota Constitution, both

facially and as applied.

       226.    EO 20-74 is arbitrary, capricious, and unconstitutional because it is based

on the EOs, including EO 20-01 and its amending orders, which lack any statutory

authority under Minnesota law and are thus void.

       227.    In the absence of declaratory and injunctive relief, Northland, Bruski, and

LWCC will be irreparably harmed.

                                       Count Two
                          Free Speech and Peaceable Assembly
                    U.S. Const. Amend. I and Minn. Const. Art. I, § 3
                    42 U.S.C. §§ 1983 and 1988, and 28 U.S.C. § 2201

       228.    Plaintiffs incorporate the preceding paragraphs by reference.

       229.    EO 20-74 violates Plaintiffs Northland, Bruski, and LWCC’s right to

peaceably assemble because the ban on in-person services of more than 50% of building

occupancy and limited to 250 congregants in a self-contained space does not serve any

legitimate, rational, substantial, or compelling government interest when compared to

secular activity that is not restricted..

       230.    Prohibiting or punishing Plaintiffs Northland, Bruski, and LWCC’s

religious speech and assembly does not serve any legitimate, rational, substantial, or

compelling government interest when compared to secular activity that is not restricted.

       231.    Defendants also have alternative, less restrictive means to achieve any

interests that they might have.

       232.    EO 20-74 is arbitrary, capricious, and unconstitutional because it is based



                                             44
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 45 of 48




on EO 20-01, which lacks any statutory authority under Minnesota law and is thus void.

       233.   EO 20-74 violates the Free Speech and Assembly Clauses of the First

Amendment to the United States Constitution, both facially and as applied.

                                     Count Three
                                   Equal Protection
                               U.S. Const. Amend. XIV
                   42 U.S.C. §§ 1983 and 1988, and 28 U.S.C. § 2201

       234.   Plaintiffs incorporate the preceding paragraphs by reference.

       235.   The regime of EOs described above in this Complaint show that Governor

Walz—and the Attorney General authorized to enforce the EOs—have deprived all

Plaintiffs of the equal protection of the laws guaranteed under the Equal Protection

Clause of the Fourteenth Amendment to the United States Constitution and 42 U.S.C. §

1983 because they ban or substantially restrict Plaintiffs’ work and speech but except

other similarly situated persons and businesses from their restrictions.

       236.   Thus, as described above, the EOs restrict religious speech but allow union

leaders to operate, restrict the sale of Hallmark cards at a local store but allow Target,

Walmart, Walgreens, and CVS to sell them without restriction, allow outdoor golf

because social distancing is possible but restrict indoor golf where social distancing is

possible, and restrict people from getting haircuts while allowing pets to get haircuts and

others to cluster in hardware and liquor stores in the same retail locations, and even the

Mall of America.

       237.   When the government treats individuals or businesses disparately as

compared to similarly situated persons, and that disparate treatment burdens a



                                             45
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 46 of 48




fundamental right or has no rational basis, no substantial relationship to the objectives of

the order, or is arbitrary and capricious, that treatment violates the Equal Protection

Clause of the United States Constitution and 42 U.S.C. § 1983.

       238.   As set forth in this Complaint, EO 20-74 treats the Plaintiffs and their

businesses differently than other businesses despite the categorization being

underinclusive and having no rational relationship to the object of the Orders, prevention

of the spread of COVID-19.

       239.   In the absence of declaratory and injunctive relief, Plaintiffs will be

irreparably harmed.

       240.   EO 20-74 is arbitrary, capricious, and unconstitutional because it is based

on EO 20-01 and its amending orders, which lack any statutory authority under

Minnesota law and are thus void.

       241.   Because of Defendants’ actions, Plaintiffs have suffered direct and

immediate violations of their fundamental rights guaranteed by the United States

Constitution and are therefore entitled to money damages, injunctive relief, and

declaratory relief to redress, remedy, and prevent future violations of their rights.

                                      Count Four
                                 U.S. Const. Amend. V
                   42 U.S.C. §§ 1983 and 1988, and 28 U.S.C. § 2201

       242.   Plaintiffs incorporate the preceding paragraphs by reference.

       243.   By virtue of the EOs, Governor Walz has seized or commandeered without

just compensation the business Plaintiffs’ property in the form of their access to their

physical property, total or substantial lost revenue, and goodwill.


                                             46
   CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 47 of 48




       244.   These uncompensated takings violate the Takings Clause of the Fifth

Amendment to the United States Constitution.

       245.   Governor Walz has taken or commandeered personal property and facilities

for emergency management purposes, and has failed to promptly pay just compensation

for the property’s use.

       246.   With respect to the Fifth Amendment to the United States Constitution,

temporary takings are compensable if they deprive a plaintiff of all economic use of

property, which is what has happened to the Plaintiff businesses.

       247.   The business Plaintiffs are entitled to just compensation in an amount to be

determined at trial, and their damages continue to accrue.

                                 PRAYER FOR RELIEF

       Plaintiffs respectfully request that the Court grant them relief as follows after a

trial by jury, which is demanded:

       A.     An award of money damages under 42 U.S.C. § 1983 for Defendant

Governor Walz’ unconstitutional deprivations and takings;

       B.     A declaration that Governor Walz did not have the statutory authority to

declare an emergency that invoked Chapter 12 of the Minnesota Statutes, issue shelter in

place orders, authorize penalties in excess of his statutory authority, or otherwise restrict

lawful activity under Chapter 12 under the circumstances, and that the Attorney General

does not have the authority to prosecute violations of the EOs using that authority;

       C.     A declaration that Defendants violated the equal protection rights of the

Plaintiffs under the United States and Minnesota Constitutions to free exercise, free


                                             47
    CASE 0:20-cv-01100-WMW-BRT Document 51 Filed 06/22/20 Page 48 of 48




speech, peaceable assembly, and the right to operate their businesses without arbitrary

and capricious government interference;

          D.    An injunction prohibiting the Defendants from enforcing EO 20-74, and

any additional, successor, or replacement executive orders which violate Plaintiffs’

rights;

          E.    An award of attorney fees in favor of Plaintiffs and against Defendants

upon Plaintiffs prevailing in this litigation, pursuant to 42 U.S.C. § 1988 and Minn. Stat.

§ 15.472; and

          F.    An award of all other relief that the court may deem just, proper, or

equitable.

Respectfully submitted,

Dated: June 22, 2020                        /s/ Douglas P. Seaton
                                          UPPER MIDWEST LAW CENTER
                                          Douglas P. Seaton (#127759)
                                          8421 Wayzata Blvd., Suite 105
                                          Golden Valley, Minnesota 55426
                                          doug.seaton@umwlc.org
                                          (612) 428-7000

                                          Attorneys for Plaintiffs




                                            48
